Citation Nr: 0926399	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  09-02 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that the 
Veteran's claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD) on the merits.  In May 
2009, the Board advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The claim for service connection for a psychiatric 
disorder was previously denied in a January 2006 Board 
decision.  

2.  The evidence received since the January 2006 decision is 
new in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the claim for service connection.


CONCLUSIONS OF LAW


1.  The January 2006 Board decision that denied the claim of 
entitlement to service connection for a psychiatric disorder 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disorder.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board denied the claim of entitlement to service 
connection for a psychiatric disorder in a January 2006 
decision.  

Although in the December 2007 rating decision on appeal the 
RO reopened the claim, the Board must consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  The January 2006 Board decision 
became final because it was not appealed.

The claim for service connection for a psychiatric disorder 
may be reopened if new and material evidence is received.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The application 
to reopen this claim was received in August 2007.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in January 2006 consisted of the Veteran's service 
medical records, post-service treatment records, and the 
Veteran's own statements.  The Board found that although the 
Veteran's service records confirmed his participation in 
combat, because the Veteran did not meet the DSM-IV criteria 
for a diagnosis of PTSD, service connection for PTSD was not 
warranted.  

Newly received evidence includes a February 2008 letter from 
the Veteran's treating physician in which the physician 
diagnoses the Veteran with PTSD and depressive symptoms 
related to his in-service combat stressors.  Although the 
February 2008 letter does not specifically state that the 
Veteran's PTSD diagnosis comports with the requirements of 
DSM-IV, and the clinical records do not relate his depressive 
symptoms, or any other psychiatric disorder to his active 
service, the new diagnoses of PTSD and depressive symptoms 
are sufficient to reopen the claim, as these diagnoses were 
not previously considered by agency decision makers, are not 
cumulative or redundant, relate to an unestablished fact 
necessary to substantiate the claim, and raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  
Accordingly, the claim for service connection for a 
psychiatric disorder is reopened.  To that extent only, the 
claim is allowed.


ORDER

The claim for service connection for PTSD is reopened.  To 
that extent only, the claim is granted.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2008).

The Board finds that a VA examination would be resolving 
whether the Veteran currently has any mental disorder.  The 
December 2007 VA examination found no psychiatric disorder, 
while the February 2008 opinion from the Veteran's private 
physician diagnosed PTSD.  The Board finds that a Board of 
examiners should be convened to determine whether a diagnosis 
is appropriate.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
psychiatric examination with a board of 
at least two examiners.  The examiners 
should review the claims file and note 
that review in the report..  Specifically 
the examiners should provide the 
following information:

a)  Diagnose all mental disorders 
present and provide a multi-axial 
diagnosis pursuant to DSM-IV.

b)  Is it at least as likely as not 
(50 percent or greater probability) 
that a diagnosis of PTSD is 
appropriate pursuant to DSM-IV?  If 
not, please specify whether or not 
each criterion for a diagnosis of 
PTSD is met and reconcile any 
opinion with the February 2008 
private medical opinion diagnosing 
PTSD.

c)  Is it at least as likely as not 
(50 percent or greater probability) 
that any  mental disorder present is 
due to or the result of the 
Veteran's service?

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


